Exhibit 10.2

GTC BIOTHERAPEUTICS, INC.

DECEMBER 2008 RETENTION PLAN

1. Purpose. This GTC Biotherapeutics, Inc. December 2008 Retention Plan (this
“Plan”) has been established by GTC Biotherapeutics, Inc. for key employees of
the Company designated to be Participants under this Plan. The purpose of this
Plan is to provide further incentive to Participants to remain in the employ of
the Company. This Plan is designed to use specific Awards of Options under the
Company’s 2002 Equity Incentive Plan (the “Equity Plan”).

2. Definitions. All terms not otherwise defined in this Plan shall have the
meanings ascribed to them under the Equity Plan. In addition, for purposes of
this Plan:

(a) “Cause” shall have the meaning given to such term in any employment or
severance agreement between the Company and the Participant in effect at the
time of the termination of employment. In the event no such agreement is in
effect, “Cause” means (i) the Participant’s breach of any material duty or
obligation to the Company after written notice of such breach has been given to
the Participant by the Board or Chief Executive Officer of the Company and such
breach shall have continued for thirty (30) days after receipt of such notice,
or (ii) intentional or grossly negligent conduct that is materially injurious to
the Company, or (iii) intentional failure to follow the reasonable directions of
the Board of Directors or Chief Executive Officer after written notice of such
failure has been given to the Participant and such failure shall have continued
for thirty (30) days after receipt of such notice.

(b) “Effective Date” means December 10, 2008 or such later date on or before the
date of the 2009 annual meeting of shareholders of the Company that the
shareholders of the Company approve an increase of at least 2,000,000 in the
number of shares reserved for Awards under the Equity Plan (“Shareholder
Approval”).

(c) “Participant” means an employee of the Company who participates in this Plan
in accordance with Section 4 hereof. The employees of the Company eligible to
participate in this Plan will be those who as of the Effective Date hold the
title of President, Senior Vice President, Vice President, Senior Director,
Director or Associate Director, or are otherwise designated by the Committee.

3. Administration.

(a) This Plan shall be administered by the Committee, which shall have complete
authority to determine who shall participate herein and the amount of all Awards
granted to Participants, to interpret this Plan, to prescribe, amend and rescind
rules and regulations relating to it, and to make all other determinations
necessary or advisable for the administration of this Plan.

(b) The Committee is authorized, on behalf of this Plan, to engage accountants,
legal counsel and such other personnel as it deems necessary or advisable to
assist it in the performance of its duties under this Plan. All reasonable
expenses thereof shall be borne by the Company.



--------------------------------------------------------------------------------

(c) All decisions made by the Committee pursuant to the provisions of this Plan
shall be final, conclusive and binding on all persons, including the Company and
the Participants. No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to this Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
in respect of any such action, determination or interpretation.

(d) The Committee may delegate any of its duties hereunder to such person or
persons as it may designate from time to time.

4. Participation. The Committee shall, in its sole discretion, select the
employees of the Company who shall participate in this Plan. As a condition to
participation in this Plan, each such employee shall execute a document, in such
form as the Committee may require, acknowledging his or her participation in
this Plan.

5. Retention Option Awards The Company shall make Awards of Options pursuant to
the 2002 Equity Incentive Plan to each Participant in an amount determined by
the Committee for the Participant. The Options will have an exercise price per
share equal to the higher of (A) $0.31 or (B) the closing price (namely the last
sale price during regular trading hours as reported by Nasdaq to news
publications as the “closing price”) of the Company’s Common Stock on the Nasdaq
Global Market on the effective date of Shareholder Approval. The Stock Options
shall be awarded on the later of the Effective Date or the date of the Award.
The Options awarded hereunder to each participant shall become exercisable
(a) as to 50% of the option shares on September 30, 2009, and (b) as to 50% of
the option shares on June 30, 2010, so long as with respect to each percentage
of the Option Shares the Participant is still employed by the Company on the
date it is to become exercisable; provided, however, that in the event the
Company terminates the Participant’s employment without Cause prior to either
such date, all Options awarded to the Participant under this Plan shall become
fully exercisable on the date of the Participant’s termination of employment. In
addition, all Options awarded to each Participant under this Plan shall become
fully exercisable upon a change in control of the Company (other than pursuant
to the convertible note and warrants to be issued to LFB Biotechnologies
S.A.S.U. pursuant to its agreement with the Company dated as of October 31,
2008). The other terms and conditions of the Option Awards shall be set forth in
the form of Incentive Stock Option Certificate or Non-statutory Stock Option
Certificate, as the case may be, approved by the Committee and issued by the
Company for use under this Plan.

6. General Provisions.

(a) Compliance with Legal Requirements. This Plan and the obligations of the
Company under this Plan shall be subject to all applicable federal and state
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required.

 

- 2 -



--------------------------------------------------------------------------------

(b) Nontransferability. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which he or she may expect to receive, contingently or otherwise, under this
Plan.

(c) No Right to Continued Employment. No person shall have any claim or right to
be granted a Stock Option Award . Neither the adoption, maintenance, nor
operation of this Plan nor any retention incentive award hereunder shall confer
upon any employee of the Company any right with respect to the continuance of
his/ her employment by or other service with the Company nor shall they
interfere with the rights of the Company to terminate any employee at any time
or otherwise change the terms of employment, including, without limitation, the
right to promote, demote or otherwise re-assign any employee from one position
to another within the Company.

(d) Effect on Other Benefits. Amounts paid or payable hereunder shall not be
treated as compensation for purposes of determining benefit amounts or accruals
under any employee pension or benefit plan, program or arrangement maintained by
the Company.

(e) Severability. If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

(f) Successors. This Plan shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each
Participant and any successor to the Company.

(g) Construction. The headings and captions herein are provided for reference
and convenience only, shall not be considered part of this Plan, and shall not
be used in the construction of this Plan.

(h) Amendment, Termination and Duration of this Plan. The Committee may at any
time and from time to time alter, amend, suspend, or terminate this Plan in
whole or in part.

(i) Governing Law. This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the Commonwealth of
Massachusetts without giving effect to the conflict of laws principles thereof.

Effective as of December 10, 2008

 

- 3 -